I concur in the judgment. It may be that a single escrow instruction, made by one party, is not a contract. But where such instruction is accompanied by another instruction given by the other party, and the two documents are intended to and do contain the complete terms of a single transaction, they constitute a written contract, and a contract so written, is capable of forgery.
The instructions concerning the law of conspiracy were appropriate in this case, in order to make clear the principle that although appellant did not actually commit, with her own hand, the act of forging the instruments, she was responsible as a principal, if the forgeries were committed by another person with whom appellant had conspired for the accomplishment of the felonious acts described in the indictment.
A petition for a rehearing of this cause was denied by the District Court of Appeal on September 24, 1929, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on October 7, 1929.
All the Justices present concurred. *Page 556